Case: 21-1183   Document: 47     Page: 1   Filed: 03/04/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

   CAMERON INTERNATIONAL CORPORATION,
                Appellant

                            v.

                NITRO FLUIDS, L.L.C.,
                     Cross-Appellant
                 ______________________

                  2021-1183, 2021-1267
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 00852.
                  ______________________

                 Decided: March 4, 2022
                 ______________________

     JOHN R. KEVILLE, Winston & Strawn, Houston, TX, ar-
 gued for appellant. Also represented by WILLIAM LOGAN,
 MERRITT D. WESTCOTT; RICHARD L. STANLEY, Law Office of
 Richard L. Stanley, Houston, TX.

     J. DAVID CABELLO, Cabello Hall Zinda PLLC, Houston,
 TX, argued for cross-appellant. Also represented by JAMES
 H. HALL, STEPHEN D. ZINDA.
                  ______________________
Case: 21-1183     Document: 47      Page: 2    Filed: 03/04/2022




 2              CAMERON INTERNATIONAL    v. NITRO FLUIDS, L.L.C.



  Before LOURIE, CHEN, and CUNNINGHAM, Circuit Judges.
 CHEN, Circuit Judge.
      Cameron International Corporation (Cameron) owns
 U.S. Patent 9,932,800 (’800 patent). In March 2019, Nitro
 Fluids, L.L.C. (Nitro) filed a petition for inter partes review
 of claims 1, 3–5, 7, 8, 11–14, 17, and 18, among others. The
 Patent Trial and Appeal Board (Board) determined that
 claims 1, 3, 4, 7, 8, and 17 were anticipated by U.S. Patent
 Publication No. 2009/0114392 (Tolman) and that claim 5
 was unpatentable as obvious in view of Tolman and U.S.
 Patent Publication No. 2009/0194273 (Surjaatmadja). Ni-
 tro Fluids, L.L.C. v. Cameron Int’l Corp., IPR2019-00852,
 2020 WL 5239811, at *25 (P.T.A.B. Sept. 2, 2020) (Final
 Written Decision). The Board upheld the patentability of
 claims 11–14 and 18. Id. Cameron appeals with respect to
 the claims the Board found to be unpatentable and Nitro
 cross-appeals with respect to the claims the Board upheld.
 For the following reasons, we affirm.
                         BACKGROUND
                               A
      The patented technology relates to infrastructure for
 hydraulic fracturing. To extract natural gas using hydrau-
 lic fracturing, fracturing fluid is pumped into a pre-drilled
 well at high pressures to “fracture” geological formations
 that contain natural gas. ’800 patent col. 1 ll. 30–42. Ad-
 ditional chemicals, known as propping agents, are then
 added to the system to assist with the flow of the natural
 gas into the well and, eventually, to the surface for pro-
 cessing. The claimed invention relates to the phase of hy-
 draulic fracturing where the fracturing fluid is pumped
 into the well at high pressures.
     The fracturing fluid is stored in a tank or some other
 article and is pumped into a structure known as the frac-
 turing manifold. Id. col. 4 ll. 6–13, FIG. 1. The fracturing
 manifold intakes the fracturing fluid and, through a series
Case: 21-1183    Document: 47      Page: 3      Filed: 03/04/2022




 CAMERON INTERNATIONAL    v. NITRO FLUIDS, L.L.C.             3



 of pipes, valves, and other components, directs that fluid to
 another structure, a fracturing tree. Id. col. 1 ll. 42–44,
 FIG. 3. A fracturing tree is an above-ground construction
 also consisting of pipes, valves, and other components that
 corresponds and connects to an underground well. Id.
 col. 1 ll. 28–30, FIG. 1. A given fracturing system can have
 multiple wells and multiple corresponding fracturing trees.
 Id. col. 3 ll. 55–57, FIG. 2. The parties dispute the meaning
 of “fracturing manifold” and “fracturing tree,” as well as
 whether the prior art discloses the patented means for con-
 necting the two.
     Claim 1 of the ’800 patent is representative and recites:
     1. A system comprising:
         a fracturing manifold;
         a plurality of fracturing trees; and
         a plurality of fluid conduits coupled be-
         tween the fracturing manifold and the plu-
         rality of fracturing trees to enable receipt
         of fracturing fluid by the plurality of frac-
         turing trees from the fracturing manifold,
         wherein each fracturing tree of the plural-
         ity of fracturing trees coupled to the frac-
         turing manifold is coupled to the fracturing
         manifold by at least one rigid fluid conduit
         of the plurality of fluid conduits so as to
         provide one and only one rigid fluid path-
         way from the fracturing manifold to the
         fracturing tree, and the one and only one
         rigid fluid pathway is not coupled to the
         fracturing manifold to provide the fractur-
         ing fluid from the fracturing manifold to
         any other fracturing tree.
     Claims 3–5, 7, and 8, also at issue on appeal, depend
 from claim 1. Claim 11 is an independent claim reciting a
 similar structure and claim 17 is an independent claim
Case: 21-1183     Document: 47     Page: 4    Filed: 03/04/2022




 4              CAMERON INTERNATIONAL   v. NITRO FLUIDS, L.L.C.



 directed to a corresponding method. Claims 12–14 and
 claim 18 depend from claims 11 and 17, respectively.
                              B
      In its Final Written Decision, the Board construed two
 terms relevant to this appeal. First, the Board construed
 “fracturing manifold” as “a flow path for the distribution of
 fracturing fluid from a source of fracturing fluid to one or
 more fracturing trees that includes at least one valve.” Fi-
 nal Written Decision, at *7. In support of the valve portion
 of its construction, the Board cited specification passages
 that consistently describe the fracturing manifold as hav-
 ing a valve and noted that expert testimony supported the
 conclusion that a skilled artisan would have understood
 “fracturing manifold” to include a valve. Id. at *5, *7. Sec-
 ond, the Board construed “fracturing tree” as “a tree used
 to facilitate a fracturing process, and does not require a
 tree of a particular size or weight or a tree that is tempo-
 rarily installed only for the fracturing process.” Id. at *9.
 While acknowledging that a fracturing tree can be installed
 temporarily and is typically heavier and larger than other
 types of trees, the Board concluded, based on both the in-
 trinsic and extrinsic evidence, that a “fracturing tree” did
 not “necessarily” have those qualities, which Cameron
 sought to incorporate into the construction. Id. at *8.
 Based on both claim constructions, the Board determined
 that Tolman disclosed the “fracturing manifold” and “frac-
 turing tree” limitations. Id. at *10–11.
     In addition, the Board found that Tolman discloses
 “one and only one rigid fluid conduit,” another limitation at
 issue on appeal. Id. at *11–12. In particular, the Board
 found that “Tolman’s Figure 2 clearly shows one line going
 from the fracturing manifold to each of the trees” and a
 skilled artisan would have understood the “pipes” in Tol-
 man to be composed of a rigid material. Id. at *12. The
 Board rejected Cameron’s argument that Figure 2 of Tol-
 man was merely a block-diagram representation of a
Case: 21-1183     Document: 47     Page: 5     Filed: 03/04/2022




 CAMERON INTERNATIONAL    v. NITRO FLUIDS, L.L.C.            5



 complicated “frac-iron” system where each single line in
 Tolman is “really multiple lines” made of flexible hoses. Id.
     As a result, the Board concluded claims 1, 3, 4, 7, 8, and
 17 were unpatentable under § 102 in view of Tolman and
 claim 5 was unpatentable under § 103 as obvious in view
 of Tolman and Surjaatmadja. Id. at *25. The Board upheld
 claims 2, 6, 9–16, 18, and 19 as not unpatentable.
     This appeal and cross-appeal followed. We have juris-
 diction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
     Cameron’s appeal presents three main arguments.
 First, Cameron challenges the Board’s construction of
 “fracturing manifold,” arguing that the Board should have
 required that element to “direct fracturing fluid supply to
 individual wells.” Appellant’s Br. 62. Second, Cameron ar-
 gues that the Board improperly declined to construe “frac-
 turing tree” as a type of tree “installed specifically for the
 fracturing process” that can “withstand the highly-abra-
 sive, high-pressure fracturing process.” Id. at 65–66.
 Third, Cameron argues that Tolman cannot anticipate any
 of the claims because Tolman does not clearly, specifically,
 and unambiguously disclose “one and only one rigid fluid
 pathway.” See, e.g., id. at 36. Cameron contrasts prior art
 “frac-iron” systems—where multiple fluid lines converge on
 a fracturing tree—with the patented invention, which re-
 places the multiple flow paths with one. Id. at 43, 49. Tol-
 man, Cameron argues, must be the former. Id. at 46
 (comparing Tolman’s Figure 2 to a prior art “frac-iron” sys-
 tem).
      Nitro cross-appeals, arguing that the Board improperly
 failed to consider Nitro’s § 103 arguments when determin-
 ing that claims 11–14 and 18 were not unpatentable. Ap-
 pellee’s Br. 70, 78, 80. With respect to the construction of
 “fracturing manifold,” Nitro argues that the Board erred by
 requiring the structure to have “at least one valve.” Id. at
Case: 21-1183     Document: 47     Page: 6    Filed: 03/04/2022




 6              CAMERON INTERNATIONAL   v. NITRO FLUIDS, L.L.C.



 70. Instead, Nitro argues, the Board should have con-
 strued the term to mean “fluid lines used to provide frac-
 turing fluid to one or more fracturing trees.” Id. at 77. We
 address each argument in turn.
                              A
      We review the Board’s claim construction de novo and
 its subsidiary fact findings, including the Board’s conclu-
 sions regarding extrinsic evidence related to the plain and
 ordinary meaning of a term, for substantial evidence. See
 HTC Corp. v. Cellular Commc’ns Equip., LLC, 877 F.3d
 1361, 1367 (Fed. Cir. 2017); In re Cuozzo Speed Techs.,
 LLC, 793 F.3d 1268, 1280 (Fed. Cir. 2015). Because Nitro
 filed its petition for inter partes review after November 13,
 2018, we apply the Phillips claim construction standard.
 37 C.F.R. § 42.100(b) (2018).
                              1
      The parties appeal different aspects of the construction
 of “fracturing manifold,” which the Board construed to
 mean “a flow path for the distribution of fracturing fluid
 from a source of fracturing fluid to one or more fracturing
 trees that includes at least one valve.” Final Written Deci-
 sion, at *7. As an initial matter, Cameron waived its chal-
 lenge to the Board’s construction of “fracturing manifold”
 by agreeing that the Board’s construction was “sufficient
 for the limited purpose of this proceeding.” J.A. 354 (Patent
 Owner Response); see also J.A. 453 (Patent Owner Sur-Re-
 ply) (“The Board is correct that the ’800 Patent’s fracturing
 manifold requires at least one valve.”). Regardless, upon
 review of the merits, we affirm the Board’s construction.
 See Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd., 955
 F.3d 1317, 1322 (Fed. Cir. 2020) (“While there is ‘no gen-
 eral rule’ for when we exercise our discretion to reach
 waived issues, we have done so where, among other factors,
 ‘the issue has been fully briefed by the parties.’” (internal
 citation omitted) (first quoting Singleton v. Wulff, 428 U.S.
Case: 21-1183      Document: 47      Page: 7     Filed: 03/04/2022




 CAMERON INTERNATIONAL      v. NITRO FLUIDS, L.L.C.             7



 106, 121 (1976); and then Automated Merch. Sys., Inc. v.
 Lee, 782 F.3d 1376, 1279–80 (Fed. Cir. 2015))).
     Cameron argues that “fracturing manifold” should be
 construed to require that it be able to direct fluid to only
 one fracturing tree. Appellant’s Br. 62; Appellant’s Resp.
 & Reply Br. 45. But the specification consistently describes
 the fracturing manifold as capable of directing fracturing
 fluid to one or more fracturing trees. ’800 patent col. 1 ll.
 42–44 (“A fracturing manifold may provide fracturing fluid
 to one or more fracturing trees via fracturing lines (e.g.,
 pipes).”); id. col. 1 ll. 60–64 (“[A] fracturing system includes
 a fracturing manifold coupled to multiple fracturing trees
 via fluid conduits . . . .”); id. col. 5 ll. 65–67 (“[I]t will be
 appreciated that the fracturing system 10 may include ad-
 ditional fluid connections 26 and fracturing trees 20 . . . .”);
 id. FIG. 2. We are not persuaded by Cameron’s arguments
 for narrowing the meaning of the term. See i4i Ltd. P’ship
 v. Microsoft Corp., 598 F.3d 831, 842 (Fed. Cir. 2010) (de-
 clining to narrow claim terms where there was no “clear
 intent”).
      We also decline to adopt Nitro’s proposed construction
 that strikes “at least one valve” from the Board’s construc-
 tion. Contemporaneous publications and expert testimony
 credited by the Board consistently describe fracturing man-
 ifolds as having at least one valve. For example, two sepa-
 rate industry publications describe a “fracturing manifold”
 as “[a] system of frac valves” and “[a]n accessory system of
 valves and piping.” Final Written Decision, at *7 (quoting
 J.A. 2328 and J.A. 2487). And Cameron’s expert testified
 that a “fracturing manifold” is “a series of pipes, connec-
 tions, and valves that direct fracturing fluid from a fractur-
 ing fluid supply to individual wells.” J.A. 2125; see also J.A.
 2127 (describing fracturing manifolds in prior art refer-
 ences as “includ[ing] a number of valves” and “formed by
 coupling portions of the manifold and associated flow com-
 ponents such as valves and fluid fittings”); Final Written
 Decision, at *5. To the extent the parties dispute the
Case: 21-1183      Document: 47      Page: 8     Filed: 03/04/2022




 8              CAMERON INTERNATIONAL      v. NITRO FLUIDS, L.L.C.



 Board’s reliance on expert testimony and extrinsic evi-
 dence, we find that the Board’s factual determinations are
 supported by substantial evidence. See In re Cuozzo Speed
 Techs., 793 F.3d at 1280.
      The Board’s construction is also consistent with the
 specification of the ’800 patent, which describes the
 claimed fracturing manifold as not simply a structure for
 distributing fracturing fluid, but one that relies on at least
 one valve to do so. See ’800 patent col. 3 ll. 48–51 (“[T]he
 fracturing manifold 22 includes at least one valve . . . .”);
 id. col. 3 ll. 59–63 (“In one embodiment . . . various valves
 of the fracturing manifold 22 may be mounted on separate
 skids . . . .”). See Ancora Techs., Inc. v. Apple, Inc., 744 F.3d
 732, 734 (Fed. Cir. 2014) (“A claim term should be given its
 ordinary meaning in the pertinent context, unless the pa-
 tentee has made clear its adoption of a different definition
 or otherwise disclaimed that meaning.”).
     We have considered the parties’ remaining arguments
 regarding the construction of “fracturing manifold,” includ-
 ing claim differentiation, and do not find them persuasive.
 We therefore affirm the Board’s construction of “fracturing
 manifold” as “a flow path for the distribution of fracturing
 fluid from a source of fracturing fluid to one or more frac-
 turing trees that includes at least one valve.”
                                2
     Cameron also appeals the Board’s construction of “frac-
 turing tree.” The Board construed “fracturing tree” as “a
 tree used to facilitate a fracturing process, and does not re-
 quire a tree of a particular size or weight or a tree that is
 temporarily installed only for the fracturing process.” Fi-
 nal Written Decision, at *9. We agree.
     The specification, including the claims, indicates that
 a “fracturing tree” is a system component designed to re-
 ceive fracturing fluid. For example, claim 1 describes a
 “plurality of fracturing trees to enable receipt of fracturing
Case: 21-1183     Document: 47     Page: 9     Filed: 03/04/2022




 CAMERON INTERNATIONAL    v. NITRO FLUIDS, L.L.C.            9



 fluid by the plurality of fracturing trees from the fracturing
 manifold.” ’800 patent, claim 1; see also id. col. 4 ll. 22–28
 (“The manifold 22 includes a conduit 42 that routes frac-
 turing fluid to valves 44 and 46 . . . . The fracturing fluid
 may then be routed through fluid connection 26 to a respec-
 tive fracturing tree 20.”). A “fracturing tree,” as described
 in the specification, can take different forms, see, e.g., id.
 col. 4 ll. 28–43 (describing “vertical” and “horizontal” frac-
 turing trees), and is capable of receiving “production fluid,”
 a chemical used during the production (not fracturing)
 phase of hydraulic fracturing, id. col. 4 ll. 43–47 (“The tree
 20 also includes a master valve 54 to control flow of fluids
 (e.g., fracturing fluids or production fluids) to or from the
 attached wellhead . . . .”). We therefore agree with the
 Board that a “fracturing tree” need not be specifically ded-
 icated solely to the fracturing process. Additionally, while
 a “fracturing tree” might “usually ha[ve] a higher pressure
 rating, and [a] larger internal diameter,” J.A. 804 (declara-
 tion of Nitro’s expert), and “are typically bulkier and heav-
 ier,” J.A. 2220 (declaration of Cameron’s expert), as the
 Board found, there is insufficient support for a construction
 mandating these additional attributes. See Luminara
 Worldwide, LLC v. Liown Elecs. Co., 814 F.3d 1343, 1352–
 53 (Fed. Cir. 2016). Accordingly, we affirm the Board’s con-
 struction of “fracturing tree.”
                               B
     We review the Board’s findings regarding the disclo-
 sures of prior art references, including whether the prior
 art sufficiently enables the relevant disclosures, for sub-
 stantial evidence. Raytheon Techs. Corp. v. Gen. Elec. Co.,
 993 F.3d 1374, 1380 (Fed Cir. 2021); Polaris Indus., Inc. v.
 Arctic Cat, Inc., 882 F.3d 1056, 1064 (Fed. Cir. 2018). “A
 finding is supported by substantial evidence if a reasonable
 mind might accept the evidence to support the finding.”
 Genentech, Inc. v. Hospira, Inc., 946 F.3d 1333, 1337 (Fed.
 Cir. 2020).
Case: 21-1183    Document: 47     Page: 10    Filed: 03/04/2022




 10             CAMERON INTERNATIONAL   v. NITRO FLUIDS, L.L.C.



      Cameron appeals the Board’s finding that Tolman dis-
 closes “one and only one rigid fluid pathway.” In particu-
 lar, Cameron argues that: (1) Tolman does not disclose a
 single fluid conduit, Appellant’s Br. 40–46, (2) Tolman does
 not disclose rigid pipes, id. at 46–49, and (3) Tolman cannot
 anticipate any claim because it discloses only a generic
 block diagram that is too vague and ambiguous, id. at 36–
 40, 54–57. We disagree and hold that substantial evidence
 supports the Board’s finding that Tolman discloses “one
 and only one rigid fluid pathway.”
     The Board found that Tolman discloses a single fluid
 conduit between the fracturing manifold and a given frac-
 turing tree based on Figure 2 (depicted below) and related
 portions of the specification:




 Tolman FIG. 2. “Tolman’s Figure 2 clearly shows one line
 going from the fracturing manifold [206] to each of the trees
 106a–106c . . . . Tolman also discloses precisely three
 valves, 214, 216, and 218, that may be opened and closed
 in such a manner as to allow fracturing fluid to flow into
Case: 21-1183    Document: 47      Page: 11    Filed: 03/04/2022




 CAMERON INTERNATIONAL    v. NITRO FLUIDS, L.L.C.           11



 one of the wells while the other wells are isolated from the
 pumping system.” Final Written Decision, at *12.
     The Board’s conclusion is consistent with the stated
 purpose of Tolman: to allow a user to pump fracturing fluid
 into one well while preparing a second well for a different
 process. Tolman Abstract. As the Board observed, to ac-
 complish this, Tolman utilizes valves 214, 216, and 218 to
 isolate each fracturing tree. Tolman ¶ 31. For example,
 while fracturing tree 106a is being treated, valve 214 is
 open and valves 216 and 218 remain closed, thereby isolat-
 ing fracturing tree 106a. Id.; see also id. ¶ 37.
     The Board also considered and rejected Cameron’s ar-
 guments that the single lines depicted in Tolman Figure 2
 “are really multiple lines in the form of frac-iron.” Final
 Written Decision, at *12. At least because (1) Tolman’s
 specification does not describe a multi-line frac-iron sys-
 tem, (2) prior art references indicate that non-frac-iron sys-
 tems existed, 1 and (3) Tolman is capable of isolating
 fracturing trees with only a single valve per tree, the
 Board’s finding rejecting Cameron’s argument is supported
 by substantial evidence.
     The Board’s conclusion that Tolman discloses a rigid,
 single fluid conduit is also supported by substantial evi-
 dence. Tolman plainly provides that its pipes “may be high
 pressure steel lines or low pressure hoses depending on the
 specific application.” Tolman ¶ 29; see also id. ¶ 28 (“The
 piping 228a–228c may include high pressure steel lines uti-
 lized in oil field applications.”). We disagree with Cameron
 that the Board relied on the inherency doctrine and that



     1   For example, Nitro presented to the Board and de-
 scribed on appeal U.S. Patent Publication No.
 2012/0181015 A1 (Kajaria) and U.S. Patent Publication
 No. 2011/0030963 (Demong), each of which describe non-
 frac-iron systems. Appellee’s Br. 6–9.
Case: 21-1183    Document: 47     Page: 12    Filed: 03/04/2022




 12             CAMERON INTERNATIONAL   v. NITRO FLUIDS, L.L.C.



 Nitro needed to do more to prove that Tolman’s pipes are
 “necessarily rigid.” Appellant’s Br. 28; see PersonalWeb
 Techs., LLC v. Apple, Inc., 917 F.3d 1376, 1382 (Fed. Cir.
 2019) (describing inherency as covering “the natural result
 flowing” from an express teaching). Rather, Cameron fails
 to appreciate that Tolman discloses alternatives, one of
 which expressly involves the use of rigid (steel) pipes. Ad-
 ditionally, the Board did not err in crediting expert testi-
 mony that “the ordinary meaning of ‘pipe’ is a rigid pipe,
 for example, a steel pipe.” Final Written Decision, at *12
 (quoting J.A. 825).
     Cameron also challenges the Board’s reliance on Tol-
 man generally, arguing that its disclosure is too generic
 and ambiguous and that Figure 2 is nothing more than a
 non-specific block diagram. Appellant’s Br. 40, 54. Cam-
 eron contends a skilled artisan would at best interpret Tol-
 man as describing a frac-iron system, which has multiple
 lines between the fracturing manifold and fracturing tree.
 Id. at 26, 36, 43–45, 49–53.
     First, as described above, we agree with the Board that
 Tolman does not describe a frac-iron system. We therefore
 disagree with Cameron’s arguments that the Board im-
 properly relied on hindsight.
     Second, we defer to the Board’s factual findings regard-
 ing what a reference discloses and whether it is ambiguous.
 See Wasica Fin. GmbH v. Cont’l Auto. Sys., Inc., 853 F.3d
 1272, 1284 (Fed. Cir. 2017) (affirming the Board’s finding
 that a reference was too ambiguous to anticipate a claim
 where record evidence supported the conclusion). Here, the
 Board considered Tolman’s disclosures, contemporaneous
 references, expert testimony, and attorney argument and
 concluded that Tolman “clearly shows” a single fluid con-
 duit and discloses that the conduit can be rigid. Final Writ-
 ten Decision, at *12. Based on the record, the Board’s
 conclusion is reasonable and supported by substantial evi-
 dence. Additionally, we similarly reject Cameron’s related
Case: 21-1183    Document: 47      Page: 13    Filed: 03/04/2022




 CAMERON INTERNATIONAL    v. NITRO FLUIDS, L.L.C.           13



 enablement argument because prior art published patent
 applications are presumed enabling and Cameron does not
 present any evidence or meaningful argument as to why a
 skilled artisan could not make and use Tolman’s disclosed
 single-line system. See Impax Lab’ys, Inc. v. Aventis
 Pharms., Inc., 545 F.3d 1312, 1316 (Fed. Cir. 2008) (reaf-
 firming that an anticipating prior art patent is presump-
 tively enabled); In re Antor Media Corp., 689 F.3d 1282,
 1288 (Fed. Cir. 2012) (extending the presumption to
 printed publications); Apple Inc. v. Corephotonics, Ltd., 861
 F. App’x 443, 449 (Fed. Cir. 2021) (“It is well-established
 that prior art patents and printed publications . . . are pre-
 sumed enabling.”). We therefore affirm the Board’s deci-
 sion regarding the disclosures of the Tolman reference,
 and, by extension, the Board’s finding that Tolman antici-
 pates claims 1, 3, 4, 7, 8, and 17 and, in combination with
 Surjaatmadja, renders obvious claim 5. Final Written De-
 cision, at *25.
                               C
     In addition to the Board’s construction of “fracturing
 manifold,” Nitro also cross-appeals to argue that the Board
 erred by declining to consider its argument that claims 11,
 12–14, and 18 are unpatentable as obvious under § 103
 based on Tolman in combination with Surjaatmadja. Ap-
 pellee’s Br. 78–80. We have already rejected Nitro’s argu-
 ments on “fracturing manifold.”         For Nitro’s other
 argument, we review the Board’s findings concerning
 whether arguments are fairly presented for abuse of dis-
 cretion. See Ericsson Inc. v. Intell. Ventures I LLC, 901
 F.3d 1374, 1379 (Fed. Cir. 2018); Altaire Pharms., Inc. v.
 Paragon Bioteck, Inc., 889 F.3d 1274, 1284 (Fed. Cir. 2018),
 remand order modified by stipulation, 738 F. App’x 1017
 (Fed. Cir. 2018). Based on our review of Nitro’s petition,
 we find that the Board’s conclusion that Nitro failed to
 fairly present an obviousness analysis for claims 11, 12–14,
 and 18 does not constitute an abuse of discretion. Because
 we also disagree with Nitro that the Board improperly
Case: 21-1183    Document: 47    Page: 14     Filed: 03/04/2022




 14             CAMERON INTERNATIONAL   v. NITRO FLUIDS, L.L.C.



 conflated its obviousness and anticipation analyses, we af-
 firm the Board’s finding upholding claims 11, 12–14, and
 18 as not unpatentable.
                        CONCLUSION
      We have considered parties’ remaining arguments and
 do not find them persuasive. For the foregoing reasons, we
 affirm.
                        AFFIRMED
                           COSTS
 No costs.